FILED
                            NOT FOR PUBLICATION                             JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10297

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00037-SBA

  v.
                                                 MEMORANDUM *
JUAN ANGEL OSORIO-FUNEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Juan Angel Osorio-Funez appeals from the 70-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, in violation of 8 U.S.C. §1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm, but remand to correct the judgment.

      Osorio-Funez contends that the district court procedurally erred by failing to

consider the 18 U.S.C. § 3553(a) sentencing factors. The record indicates that the

district court considered Osorio-Funez’s arguments and the sentencing factors. See

Rita v. United States, 551 U.S. 338, 356-59 (2007); United States v. Carty, 520

F.3d 984, 991-92, 995 (9th Cir. 2008) (en banc).

      Osorio-Funez also contends that his sentence is substantively unreasonable.

In light of the totality of the circumstances, the district court’s sentence at the low

end of the Guidelines is substantively reasonable. See Carty, 520 F.3d at 993.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to “8 U.S.C. § (a) and (b)” and

replace it with “8 U.S.C. § 1326(a).” See United States v. Herrera-Blanco, 232

F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to delete the reference to

§ 1326(b)).

      AFFIRMED; REMANDED to correct the judgment.




                                            2                                     09-10297